Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 9-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-6, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (Pub No. US 2016/0125635 A1) in view of Singh (Pub No. US 2017/0339162 A1).

As per claim 1, Nam teaches the claimed:
1. A method comprising:
determining, by one or more processors (in figure 44, piece 4420), that one or more criteria associated with a user correspond to a trip taken by the user during a given time interval (Please see paragraphs [0139] and end of [0013] and [0012], e.g. [0139] recites “The schedule information of a user may be classified based on theme items. Examples of a theme item include at least one of a trip, a company, study, a bike, a meeting, a date, a movie, an exercise, shopping, a hospital, beauty care, eating, a game, a gathering, hiking, a night life, a birthday party, a performance, or/and a business trip” and [0012] recites “… and a controller configured to control the display such that the display displays the avatar-based image according to user schedule information (i.e. the avatar-based image includes pictures, text or other forms of information on past, present or future event or activity information associated with the user)”.  The criteria is the location of the trip, e.g. figures 6B and 12 where it shows various locations for trips (criteria));
retrieving, by the one or more processors, a plurality of media generated by a client device of the user during the given time interval (paragraph [0118] “The album history information may include at least one piece of information about a still image and/or a moving image obtained while a camera application installed in a device is executed, such as a place at which the photograph or video was taken, photographed or videoed target information (for example, a person, an object, or an animal), and/or a date/time at which the photograph or video was taken.” Also paragraph [0173] mentions retrieving other media such as names of places or photos of placed visited by the user at various points on their trip);
automatically selecting a plurality of avatar customizations to represent the trip based on the plurality of media generated by the user during the given time interval (Paragraph [0198] refers to theme based customizations of the avatar including trip theme based ones in [0139].  Please see paragraphs [0023]-[0024] and [0144]-[0145], e.g. paragraph [0145] recites “Referring to FIG. 1, a device 100 may display an avatar-based image according to the trip schedule information of the user. The avatar-based image shown in FIG. 1 includes duration information 101 about dates of a trip, an avatar 102 indicating the user, a photo 103 of a trip, a picture 104 of a bag, information 105 indicating that the photo 103 is a changeable image, information 106 indicating that the picture 104 of the bag is a changeable image, and information 107 indicating that the duration information 101 is a changeable image”.  Also please see figure 6B and [0174] where names of places or photos of placed visited by the user at various points on their trip are automatically placed.  Paragraph [0149] teaches of automation of the selecting of customizations because the avatar-based image is based on the schedule information and updates to the schedule information result in possible changes to the avatar-based image.  Automation is also used to provide media data for the customizations, e.g. please see [0237] “The user information registered in the social media may be provided from the social media server according to a request of the device 100, or alternatively, may be automatically provided from the social media server when the device 100 is connected to the social media server”);

Nam alone does not explicitly teach the remaining claimed limitations.
However, Nam in combination with Padmanabhan teaches the claimed:
in response to determining that a specified period of time has elapsed since the client device has returned to a home location after being at a different location and automatically generating a trip-based avatar for the user based on the plurality of avatar customizations (Nam teaches of automatically generating a customized trip-based avatar based upon past trip information for a user, e.g. please see Nam in [0144] “FIG. 1 illustrates an example of a device 100 displaying an avatar-based image according to trip schedule information of a user”, Nam in [0237] “The user information … may be automatically provided from the social media server”, and Nam in [0138] “The schedule information of a user may include information about the past, present, and future of the user”.  Also Nam in paragraphs [0144]-[0145] and figures 1 and 6B where the figures shows a plurality of avatar customizations
While Nam teaches of automatically displaying a customized avatar based upon past trip information, Nam is silent with regards to the claimed “determining that a specified period of time has elapsed since the client device has returned to a home location after being at a different location” per se.
Singh teaches that it was known in the art to delay sharing vacation information on social media until a specified period of time has elapsed since the client device has returned to a home location after being at a different location on vacation, e.g. please see Singh in [0004] “… A user on vacation away from home may update a social media service with text updates about where they are at or may post pictures and videos” and [0077] “The suggested delays may be location-based suggested delays based at least in part on the user's indication in the text field 404 that he is on vacation. The user may accept the location-based suggested delays or may select different selected delays before scheduling the update by selecting the ‘Share’ button 412.”
Singh also shows this feature in figures 7 and 8 as well where a GUI interface is provided to allow the user to delay sharing vacation trip information with other users on social media until after a specified time.  For example, Singh in figures 7-8 teaches of immediately sharing vacation information with family once they return home and waiting a couple days after returning home to share with the book club.
The claimed feature is taught when this delayed vacation trip posting feature from Singh is used with the trip avatar in Nam to delay positing avatar’s that depict user trips in Nam);

causing display of the trip-based avatar (Please see Nam in paragraph [0144] and in figures 1 and 6b where this figure shows the display of the trip-based avatar.  For example, Nam in [0144] recites “FIG. 1 illustrates an example of a device 100 displaying an avatar-based image according to trip schedule information of a user and displaying information indicating a changeable image from the avatar-based image, according to an exemplary embodiment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the delay vacation trip posting feature as taught by Singh with the system of Nam in order to help prevent privacy issues with sharing vacation updates too soon with too many people online (Singh in [0004]-[0005]).

As per claim 2, Nam alone does not explicitly teach the claimed limitations.
However, Nam in combination with Singh teaches the claimed:
2. The method of claim 1, wherein the determining that the one or more criteria associated with the user correspond to the trip comprises:
obtaining location information for the plurality of media (Singh in [0013] “... meta-data within the photograph, location of the user's mobile device when the photograph was taken”);
determining a home location for the user, and determining that a travel location indicated by the location information is spaced from the home location by more than a specified threshold distance (Singh in [0013] “… The time period could be dependent on the distance of the user when the photograph was taken (measured by meta-data within the photograph, location of the user's mobile device when the photograph was taken or uploaded) and the user's home.”  Singh also mentions specific distance thresholds at the end of [0042], e.g. they refer to “… The base-line distance-based delay is set at the following exemplary distances between the primary region and the social media update's associated location. [0043] No Delay if <50 miles [0044] 1 day delay if 50-100 miles [0045] 2 day delay if 101 to 250 miles [0046] 3 day delay if 251-500 miles [0047] 4 day delay otherwise.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a travel location as one the criteria as taught by Singh with the system of Nam in order to provide the user with an automated way to estimate the organization of the photos taken by the user.  For example, using the distance from home helps the system make smarter guesses that the photos taken far from home are associated with a trip.


As per claim 5, Nam teaches the claimed:
5. The method of claim 1, further comprising:
determining a duration of time spent on the trip based on the given time interval (Nam in [0144] and [0178] where trip schedule information is obtained to determine the duration of the time spent on the trip.  Figure 6B at the top shows that the length is determined to be Feb 3rd to 6th with 5 places that are visited for the trip.  Thus, the duration of time spent on the trip may be determined); and
selecting a first avatar customization of the plurality of avatar customizations based on the duration of time spent on the trip, such that the first avatar customization is of a first type when the duration of time spent on the trip is more than a specified amount and is of a second type when the duration of the time spent on the trip is less than the specified amount (Nam teaches this feature in figure 12A where a long trip from Feb 3rd to 6th results in an avatar customization 1203 including a large bag whereas a shorter duration trip such as going to work on a daily commute results in a different avatar customization 1202 of only carrying a purse with no large bag).

As per claim 6, Nam teaches the claimed:
6. The method of claim 5, wherein the first type of avatar customization comprises a first type of bag (In figure 6b where a first type of bag is located on the ground) and the second type of avatar customization comprises a second type of bag (Nam in figure 12B in image 1202 where the avatar is carrying a second type of bag as a single event trip).

As per claim 14, Nam alone does not explicitly teach the claimed limitations.
Nam in combination with Singh teach the claimed:
14. The method of claim 1, further comprising: selecting a first avatar customization of the plurality of avatar customizations based on a distance between a destination of the trip and a home location, such that the first avatar customization is of a first type when the distance is more than a distance threshold and is of a second type when the distance is less than the distance threshold (Nam in figure 12A shows a first avatar customization 1203 based upon a multi-day vacation trip and a second avatar customization 1202 based upon a daily commute of going to work.  Nam does not teach of using a distance threshold per se.  Singh teaches that it was known in the art to use a distance threshold to classify the user as being on long trips or not, e.g. [0042] “… In an exemplary embodiment, the timeline module retrieves the user's primary locations as most frequent stable location coordinates from the user mobility information store 114 by finding circular regions of diameter less than 10 miles where the user stayed for longer than 3 hours each day for more than 80% of the days out of the previous 3 months [0043] No Delay if <50 miles [0044] 1 day delay if 50-100 miles [0045] 2 day delay if 101 to 250 miles [0046] 3 day delay if 251-500 miles [0047] 4 day delay otherwise.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the distance thresholds as taught by Singh with the system of Nam in order to provide a more definitive test mathematically as to whether or not the user is in fact on a long-distance trip away from home.  This allows Singh to better implement time delays in posting vacation trip updates on social media based upon the distance that the user has travelled away from home.

As per claim 19, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.

As per claim 20, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Nam teaches the claimed:
A non-transitory computer readable medium ([0503] “At least one program including commands for performing, by a computer, a method according to an exemplary embodiment may be written as computer-readable codes on a non-transitory computer-readable recording medium”).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Singh in further view of Blum (Pub No. US 2014/0309788 A1).

As per claim 3, Nam alone does not explicitly teach the claimed limitations.
However, Nam and Singh in combination with Blum teach the claimed:
3. The method of claim 1, further comprising:
determining that the client device has been at the different location for more than a specified threshold (Blum teaches this feature at the end of paragraph [0025] “… The deactivation message may be sent based upon the user exceeding a predetermined distance from the home or upon a distance and a time outside of the home.”);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine that the client device has been at a different location than a home location for more than a specified threshold as taught by Blum with the system of Nam as modified by Singh in order to provide a simple yet often effective way to determine how long the user is traveling on a trip by looking at the location of the user’s own client device over time. 

detecting when the client device returns to the home location after being at the different location (Singh in [0032] “… The user's location information may be derived from a variety of sources. Exemplary sources include location data obtained by the user's mobile device”; [0063] “… For example, the social media update may be associated with metadata that includes location information, and this location may be compared to a set location, such as the user's home” and Singh in [0069] “Sharing occurs when some composite condition holds (e.g., ‘share these pictures when I get home or within a day at the latest’)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect when the client device returns to the home location after being at the different location as taught by Singh with the system of Nam in order to allow the system to intelligently estimate when the trip has ended automatically.  This makes the delayed social media updating process based upon user trips in Singh more automated.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Singh in further view of Blum and Bai et al. (Pub No. US 2016/0025507 A1).

As per claim 4, Nam alone does not explicitly teach the claimed limitations.
However, Nam and Singh in combination with Blum teaches the claimed:
4. The method of claim 1, further comprising: 
determining that the client device has been at a different location than a home location for more than a specified threshold (Blum teaches this feature at the end of paragraph [0025] “… The deactivation message may be sent based upon the user exceeding a predetermined distance from the home or upon a distance and a time outside of the home.”);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine that the client device has been at a different location than a home location for more than a specified threshold as taught by Blum with the system of Nam as modified by Singh.  The motivation of claim 3 is incorporated herein. 

Nam, Singh, and Blum in combination with Bai teaches the claimed:
generating the given time interval based on a first time at which the client device has left the home location and a second time at which the client device returned to the home location (Bai teaches this in figure 1 where the given time interval for the user’s trip is based on a first time of at least 8am to 9am where the user with their client device has left the home 10 and also based on a second time of at least 5:30-6:20pm where the user returns to their home location 10 with their client device.  Also please see Bai in paragraph [0023] as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the given time interval based on the first and second times as taught by Bai with the system of Nam as modified by Singh and Blum.  Using the first and second times allows each leg of the trip to have its respective duration calculated and this allows these segments to later be added together to allow the total length of time of the trip to be automatically calculated.  This may be useful to Nam in order to provide automated time interval calculations of the user’s trips.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Singh in further view of Kwon et al. (Pub No. US 2013/0194280 A1).

As per claim 7, Nam alone does not explicitly teach the claimed limitations.
However, Nam in combination with Kwon teaches the claimed:
7. The method of claim 5, further comprising randomly selecting between a plurality of avatar customizations of the first type for use as the first avatar customization when the duration of time spent on the trip is more than the specified amount (As mentioned above for claim 5, Nam in figure 6B and [0174] shows where the trip is a first type when the length of the trip is more than 1 day without returning home.  In this first avatar customizations relate to the plurality of places 601-605 that are visited.  Kwon teaches of randomly selecting between a plurality of avatar customizations when dressing an avatar for a certain appearance, e.g. please see Kwon in [0100] “… The avatar action processing unit 2330 may generate preview data based on at least one item layer selected at random from item layers included in all item layers or a category in response to the randomly combined request … A user of the terminal may be able to view various items by randomly putting the various items on an avatar of the user”.
	The claimed feature is taught when the random feature of Kwon is incorporated into the first avatar customization in figure 6B of Nam so that trip related items may be randomly selected and added onto the avatar for display to the user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to randomly select between a plurality of avatar customizations as taught by Kwon with the system of Nam in order to provide the user with one or more quick previews of various items placed on the avatar to produce a variety of different looks.  This may help the user get started with decoration of their avatar by using the random selection process to get and view some initial looks of their avatar using available avatar decoration or customization items available in the system.


As per claim 8, Nam alone does not explicitly teach the claimed limitations.
Nam in combination with Kwon teaches the claimed:
8. The method of claim 5, further comprising randomly selecting between a plurality of avatar customizations of the second type for use as the first avatar customization when the duration of time spent on the trip is less than the specified amount (As mentioned above for claim 5, Nam teaches of a second type of trip that does not involve traveling more than 1 day away from home in figure 12A in images 1201, 1202, and 1204 and uses a second avatar customization (with no list of 5 places to be visited).  
Kwon teaches of randomly selecting between a plurality of avatar customizations when dressing an avatar for a certain appearance, e.g. please see Kwon in [0100] “… The avatar action processing unit 2330 may generate preview data based on at least one item layer selected at random from item layers included in all item layers or a category in response to the randomly combined request … A user of the terminal may be able to view various items by randomly putting the various items on an avatar of the user”.
	The claimed feature is taught when the random feature of Kwon is incorporated into the second avatar customization shown in figure 12A in either images 1201, 1202, and 1204 of Nam so that trip related items may be randomly selected and added onto the avatar for display to the user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to randomly select between a plurality of avatar customizations as taught by Kwon with the system of Nam.  The motivation of claim 8 is incorporated herein.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Singh in further view of Orwant (Pub No. US 2006/0142944 A1) and Kim et al. (Pub No. US 2022/0122309 A1).

As per claim 13, Nam teaches the claimed:
13. The method of claim 5, further comprising: determining a destination of the trip based on the plurality of media (Please see Nam in [0158] “… The device 100 may express first through fifth trip places in the object field as trip places (or destinations) of the first user User_1 according to the formal language about a trip schedule”.  In this instance, the media includes the text of names of places to be visited during the trip as well, e.g. please see Nam in figure 3 for places 1 to 5).

Nam alone does not explicitly teach the claimed limitations.
However, Nam in combination with Orwant teaches the claimed:
comparing weather at the destination of the trip to weather at a home location of the client device (Please see Orwant in [0061] “A distance metric CLEMDIST is used to calculate the disparity in weather conditions between CLEM(L) and C, per step 310. Many different choices are possible for CLEMDIST”, Orwant in [0059] “… In step 302, a clemency C is computed for the current location of the person. The clemency function CLEM returns a number between 0 and 1 expressing the weather conditions” and Orwant in [0060] “The variable L is then set to the first location per step 304, and its clemency CLEM(L) computed using the weather forecast gathered in step 270, per step 306 … ‘first location’ is merely a way of indicating the initial choice of location, whatever it might be.”
The claimed feature is taught when the weather comparing operation of Orwant is used with the trip avatar customization system of Nam such that the current location of the user corresponds to “home” and the first location L corresponds to the destination of the trip).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the weather comparison operation as taught by Orwant with the system of Nam in order to help draw more attention to the user to significant differences in weather conditions which may help provide the user with a better understanding of the destination of the trip.

Nam and Orwant in combination with Kim teach the claimed:
in response to determining that the weather at the destination differs from the weather at the home location, selecting a second avatar customization of the plurality of avatar customizations based on the weather at the destination (Orwant in [0063] teaches of informing the user if there is a significant difference between the weather at the first location L and the weather at the user current location C.  Orwant is silent about selecting a second avatar customization of the plurality of avatar customizations based on the weather at the destination as part of this informing.  Kim teaches that this feature was known in the art, e.g. Kim in [0087] refers to “… The processor 220 may identify a 3D graphic object corresponding to an item recommendable based on the schedule information and the weather information among the personalization items of the 3D avatar representing the user, may apply the identified 3D graphic object to the 3D avatar, and may display the 3D avatar“.  In particular, the claimed feature is taught when Orwant and Kim are used with the avatar customization system that is based upon the user’s trip schedule as taught by Nam)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to customize the avatar based on the weather as taught by Kim with the system of Nam as modified by Orwant in order to help the user visualize how people dress at that trip destination given the weather conditions at that destination or location.



Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Singh in further view of Freed (US Patent No. 8,566,329) and Jeong et al. (Pub No. US 2009/0327889 A1).

As per claim 15, Nam alone does not explicitly teach the claimed limitations.
However, Nam and Singh in combination with Freed teaches the claimed:
15. The method of claim 1, further comprising:
generating a plurality of tags based on the plurality of media (Freed in the abstract and in figures 2 and 3a-3c teaches of generating a plurality of tags for a plurality of media such as photographs);
ranking the plurality of tags (Freed in col 9, lines 57-67 teaches of ranking the plurality of tags for the plurality of media (such as photographs)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate and rank the tags as taught by Freed with the system of Nam in order to better organize and store the plurality of media generated by the user.

Nam and Singh in combination with Freed and Jeong teaches the claimed:
selecting a subset of the plurality of tags having a rank that exceeds a specified value (Freed teaches this feature in col 6, lines 24-30 where a top-ten ranking tags are selected as a subset), wherein the plurality of avatar customizations is selected based on the subset of the plurality of tags (While Freed teaches of selecting the subset, Freed is silent about customizing the avatar based on the subset itself.  Jeong teaches that this was known in the art, e.g. please see the abstract of Jeong where the avatar is modified based upon received tags that are used).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to customize the avatar based upon the selected tags as taught by Jeong with the system of Nam as modified by Freed in order to show an avatar that automatically and easily updates its features to match the media and tags recorded by the user’s mobile device.  

As per claim 16, Nam alone does not explicitly teach the claimed limitations.
However, Nam and Singh in combination with Freed and Jeong teaches the claimed:
16. The method of claim 15, wherein the plurality of tags is ranked based on preferences of the user (Freed in col 10, lines 30-48 where rankings of tags are based on preferences of the user including what types of tags the user likes to apply to certain media), and wherein the plurality of avatar customizations comprises at least one of avatar clothing, mode of transportation, presentation of a second avatar, a background, text, facial activity, or activity (Jeong teaches this feature, e.g. please see the abstract of Jeong where the avatar’s facial activity or movement activity is modified based upon received tags that are used).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rank the tags based on user preference as taught by Freed with the system of Nam in order to present a better list of relevant media to the user.  For example, by adjusting the rankings based upon user preference, the media items retrieved for the user in response to the ranking are more likely to produce relevant hits and more interesting media to the user since the search results will more likely match the user’s own preferences.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to customize the avatar based upon the selected tags as taught by Jeong with the system of Nam as modified by Freed.  The motivation of claim 15 is incorporated herein.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Singh in further view of Freed, Jeong, and Ghoshal et al. (Pub No.: US 2020/0125575 A1).


As per claim 17, Nam alone does not explicitly teach the claimed limitations.
However, Nam in combination with Freed and Jeong teaches the claimed:
17. The method of claim 15, further comprising:
determining an activity performed by the user on the trip based on the plurality of tags (Freed in col 3, lines 46-64 and in figures 3a-3c teaches that activity performed by the user on the trip is stored as a tag information for each media item.  Freed in figure 7, step 718 shows that the media such as photographs from the trip may later be searched based upon these tags.  Thus, the activity performed by the user on the trip can be determined from the tags.  Also please see Freed at the top of col 10);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an activity performed by the user on the trip based on the plurality of tags as taught by Freed with the system of Nam in order to allow the user to better remember which media items relate to certain vacation or trip activities.

Nam and Singh in combination with Freed, Jeong, and Ghoshal teach the claimed:
determining that the activity is a rarely performed activity that is different than activities normally performed by the user; and increasing rank associated with the rarely performed activity in response to determining that the activity is different than the activities normally performed by the user (Ghoshal in the 2nd half of [0233] “In some embodiments this is desirable to increase the likelihood of such content items with ‘rare’ or less frequent tags to be ranked higher than content items with more frequent tags ranked higher and thus increase the likelihood of them being included in the list of content items that is recommended to a user”.  The claimed feature is taught when this increase of ranking is incorporated into the trip activity search being performed in figure 7, step 718 of Freed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine that an activity is a rarely performed activity that is different than activities normally performed by the user and increase its rank as taught by Ghoshal with the system of Nam as modified by Freed and Jeong in order to draw attention to certain activities that the user may find to be unusual, interesting, or memorable during a trip.  

Response to Arguments
Applicant’s arguments, filed Sept 2, 2022, with respect to how the newly amended claim features differ from the prior art cited in the last office under 35 USC 102 have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action under 35 USC 103 using Nam in view of Singh.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699